Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Preliminary Amendments filed 20 January, 2021. As filed, Claim 32 is  pending. Claims 1-31 are cancelled.
Priority
This application, filed 9/09/2021 is a continuation of 16/417,958, filed 05/21/2019 ,now U.S. Patent #11148997 16417958 is a continuation of 15/527,811, filed 05/18/2017 ,now U.S. Patent #10343979; 15/527,811 is a national stage entry of PCT/US2015/061427 , International Filing Date: 11/18/2014 PCT/US2015/061427 Claims Priority from Provisional Application 62/081,515, filed 11/18/2014.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 02/04/2022 and 8/22/2022  have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Claim Objections
1.Claim 32 is objected to because of the following informalities:  claim 32 should be amended to recite “the method comprising”.
2.Claim 32 is objected to for being written in improper Markush format: the recitation in claim 32 for definition of variable R2 of Markush formula (A) “is” should be changed to “is selected from the group consisting of” See MPEP 2173.05(h). "When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 is drawn to a method for making a treprostinil prodrug having the following formula 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 , comprising 
mixing, in the presence of an acid catalyst, a compound of Formula (A) with an alcohol
of the formula R2-OH, wherein R2 is a linear or branched C5-C18 alkyl, a linear C2-C18 alkenyl or a branched C3-C18 alkenyl, aryl, aryl-C1-Cl8 alkyl, an amino acid or a peptide, incubating the mixture for a sufficient period of time to form the compound of Formula (A).
However, it is not clear how the product of formula (A) could be produced upon reaction of  a substrate of Formula (A) with an alcohol of the formula R2-OH  wherein the R2 group in formula (A) that remains unchanged during the synthetic method outlined in claim.        The claims are inconsistent with the specification. The reactions of instant disclosure had been indexed in the CAS database as esterification reactions of carboxylic group of treprostinil with alcohol. One example is shown below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The specific examples of the method of making treprostinil derivative of the examples in Table 5, according to the  reaction of scheme 2 yielded products resulted by reacting alcohol R2OH with treprostinil which is not encompassed within the scope of claimed formula A.  As such, the specification fails to set forth a clear boundary in the claims.
By contrast, instant claims are drawn to a reaction mediated by acid catalyst of compound of formula (A) with alcohol R2-OH to give a compound of formula (A)  in such manner that R2 is the reactive moiety  to result in the chemical connectivity as required by claimed formula A.
The claims are indefinite because is not clear what is the reactive group of formula (A) which makes possible producing  a derivative as claimed; or if formula (A) is incorrectly recited in the claim as reactant;  and the specification fails to set forth a clear boundary in the claims.
Therefore, the claims are indefinite because the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 32 is  drawn to a method for making a treprostinil prodrug having the following formula 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 , comprising  mixing, in the presence of an acid catalyst, a compound of Formula (A) with an alcohol of the formula R2-OH, wherein R2 is a linear or branched C5-C18 alkyl, a linear C2-C18 alkenyl or a branched C3-C18 alkenyl, aryl, aryl-C1-Cl8 alkyl, an amino acid or a peptide, incubating the mixture for a sufficient period of time to form the compound of Formula (A). 
ln the compound of formula (A) the alcohol R2OH,  the variable R2 is defined as a linear or branched C5-C18 alkyl, a linear C2-C18 alkenyl or a branched C3-C18 alkenyl, aryl, aryl-C1-Cl8 alkyl, an amino acid or a peptide, which read of any peptide  chemical group known- and derivatives thereof.
However, the description and results show only products resulted upon esterification reactions of treprostinil with alcohol in which  the carboxylic group of treprostinil is reacted with hydroxyl of alcohol. 
Therefore, at present the claim cover methods of producing treprostinil prodrug for which the extent of generalization is broader compared to the supported reaction conditions of the examples.
Formula (A) contains alternatively useable species that do not share a single structural similarity. Without a common structural core shared by the species in Formula (A), no “single structural similarity” exists. A single structural similarity is lacking due to the fact that R2 prevent the core structure from being an art-recognized physical or chemical class. 
Furthermore, there are no examples provided on the original disclosure of making a treprostinil prodrug of formula (A) by reacting a compound (A) with R2OH as required by instant claims.
By contrast, the nature and scope of the invention described in the Specification limited to preparation of treprostinil derivative of the examples in Table 5 on [0124], and scheme 1 table 6 on [0125] according to the  reaction of scheme 2 which yielded products resulted by reacting alcohol R2OH wherein R2 is an alkyl with treprostinil which is not encompassed within the scope of claimed formula A.  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The specification does not show any other examples of producing  compounds of formula (A) as claimed wherein variable R2 is as defined which can performed the function recited in the claims ( e.g. peptide, etc.).  As such a person skilled in the art would not recognize the written description of the invention as providing adequate support for the entire scope of the claimed invention.
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. 
The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, demonstrating possession of the entirety of the claimed genus. 
Instant claims do not comply with the written description requirement  because the disclosure does not provide a representative number of species falling within the scope of the genus compound of formula (A) and alcohol of formula R2-OH what structures can perform the function recited in the claim. Applicants have not disclosed a  correlation between the claimed functional requirement and the structures that meet that requirement. As such, the claims lack adequate written description for the claimed making treprostinil derivative.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.Claim 32 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11148997. Although the claims at issue are not identical, they are not patentably distinct from each other because of the overlapping scope between the conflicting claims: the synthetic processes pertain to identical drawn to a treprostinil prodrug having the following formula (A) , comprising  mixing, in the presence of an acid catalyst, a compound of Formula (A) with an alcohol of the formula R2-OH, wherein R2 is a linear or branched C5-C18 alkyl; and the synthetic processes are read in light of the same specification (examples).  
Accordingly, this rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  
2.Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10343979. Although the claims at issue are not identical, they are not patentably distinct from each other because of the overlapping scope between the conflicting claims: the synthetic processes pertain to identical drawn to a treprostinil prodrug having the following formula (A) , comprising  mixing, in the presence of an acid catalyst, a compound of Formula (A) with an alcohol of the formula R2-OH, wherein R2 is a linear or branched C5-C18 alkyl; and the synthetic processes are read in light of the same specification (examples).  

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

L8   ANSWER 32 OF 36  CASREACT  COPYRIGHT 2022 ACS on STN 
RX

    PNG
    media_image4.png
    322
    456
    media_image4.png
    Greyscale


RX

    PNG
    media_image5.png
    64
    384
    media_image5.png
    Greyscale


AN   156:202930  CASREACT Full-text
TI   Synthesis of treprostinil and intermediates useful therein
IN   McGowan, Graham; Giust, Walter; Di Donato, Danielle Marie; Ngooi, Teng-Ko;
     Oudenes, Jan
PA   Alphora Research Inc., Can.
SO   PCT Int. Appl., 30pp.; Chemical Indexing Equivalent to 156:202932 (CA)
     CODEN: PIXXD2
DT   Patent
LA   English
FAN.CNT 3
     PATENT NO.          KIND  DATE        APPLICATION NO.         DATE
     ---------------     ----  --------    ---------------------   --------
PI   WO 2012009816        A1   20120126    WO 2011-CA50448         20110722
     CA 2710726           A1   20120122    CA 2010-2710726         20100722
     CA 2710726           C    20160223
     US 20130331593       A1   20131212    US 2013-13811301        20130830

Conclusion
Claim 32 is rejected.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622